—Application for reinstatement granted only to the extent of referring this matter to a Referee for a hearing and to report concerning whether petitioner has established by clear and convincing evidence that he possesses the requisite character and general fitness to resume the practice of law, and otherwise meets the standards for reinstatement set out in section 6-3.14 (b) of the Rules of this Court (22 NYCRR 603.14 [b]). No opinion. Concur — Lerner, P. J., Rosenberger, Ellerin, Wallach and Rubin, JJ.